Case 1:19-cv-08778-RBK-KMW Document 14 Filed 11/25/20 Page 1 of 1 PageID: 114




NOT FOR PUBLICATION
                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY
                                      CAMDEN VICINAGE


                                                      :
 BERNARD HEINZ,                                       :
                                                      :
                 Plaintiff,                           :        Civil No. 19-8778 (RBK/KMW)
                                                      :
                 v.                                   :         ORDER
                                                      :
 DUBELL LUMBER CO.,                                   :
                                                      :
                 Defendant.                           :
                                                      :
                                                      :
                                                      :


KUGLER, United States District Judge:

       THIS MATTER comes before the Court upon Plaintiff’s Motion for Class Certification (Doc.

No. 11) and Motion for Default Judgment (Doc. No. 12); for the reasons expressed in the corresponding

Opinion,


       IT IS HEREBY ORDERED that Plaintiff’s Motion for Class Certification is GRANTED, and

Motion for Default Judgment is DENIED without prejudice.


Dated: 11/23/2020                                              s/ Robert B. Kugler
                                                               ROBERT B. KUGLER
                                                               United States District Judge




                                                  1
